DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 4-12 and 19-20 are pending, all of which have been considered on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submissions filed on 5/10/2022 and 6/29/2022 have been entered.

Response to Arguments
RE: Rejection of claims 1, 4-12 and 19-20 under 35 USC 103 as being unpatentable over Behrens et al in view of Liu et al:
	Applicants traverse the rejection of record asserting the new limitations are not taught or suggested by the prior art. 
	In response, the amendments to the claims necessitate withdrawal of the previous rejections.  New grounds of rejection are set forth to address the current claim limitations.

Claim Interpretation
	Claim 1 is understood to be directed to a method of treating, alleviating, or preventing a disorder, disease, or an injury associated with the eye comprising:
	(1) administering to the eye an effective amount of a sterile filtered D-HAF being devoid of all amniotic stem cells, insoluble elements of micronized membrane, and chorion particles, and wherein D-HAF is not heat-treated, chemical treated, or gamma-irradiated.  
	This is the only active step in the method.
	“Sterile filtered” D-HAF is interpreted in light of its ordinary meaning in the art at the time the invention was filed: having been subject to sterilizing filtration.  Sterile filtration is ‘the process of removing microorganisms from a fluid stream without adversely affecting the product’ (See Bioprocess Pharmaceutical Filtration Team, 2015 on Pg 2).  It is acknowledged that sterile filtration removes microorganisms from the fluid stream, as opposed to other sterilization means which may simply inactivate microorganisms.  
	The claim further states the D-HAF is comprised of amniotic fluid that is stored in a refrigerated condition at 2oC to 6oC degrees.  Because the claimed method is to administering the D-HAF, it appears this limitation is in the incorrect tense, and rather should state that the D-HAF has been stored in a refrigerated condition at 2oC to 6oC.  When interpreted this way, the limitation is a product-by-process limitation.  Product-by-process limitations are considered only in so far as they affect the structure of the final product.  In the instant case, a brief storage in refrigerated conditions (noting no duration is stated) will not change the composition of the D-HAF, nor have a positive or negative effect on the effectiveness or stability thereof.  Therefore this product-by-process limitation does not further limit the claim. 
	The claim further states the D-HAF is administered as a solution.  This is understood to further define the single active step of the method to limit the form in which the D-HAF is administered to the eye of the recipient. Yet, the claim further states the solution is formed into a gel with a polysaccharide, the polysaccharide comprising alginate.  It is unclear if the D-HAF is to be administered as a solution, or as a gel, or if the solution is formed into a gel during use.  This language merits a rejection under 35 USC 112(b).  The broadest reasonable interpretation will permit for the D-HAF to be administered as a gel, or as a solution which forms a gel during administration. 
	
	Regarding the temperature range of 2oC to 6oC added via the recent amendment: There is no explicit support for this range in the original disclosure.  The original specification teaches that freshly collected amniotic fluid can be stored at 2oC to 6oC before the clarification and filtration process (See Spec Pg. 39, ln 7-9).  The freshly collected amniotic fluid is not D-HAF.  The original specification only teaches that the sterile D-HAF can be stored at about 1oC to about 10oC, specifically at 4oC (or at -20oC, or -80oC) (Spec Pg 12, ln 5-14).  
	When the original disclosure does not provide explicit support for the exact ranges claimed (2oC to 6oC), one skilled in the art will consider the claimed ranges as inherently supported by the discussion in the original disclosure based on the facts of the case.  In this situation, the disclosure of storing the sterile D-HAF at about 1oC to about 10oC is considered to evidence the inventors were in possession of the currently claimed subject matter.  See MPEP 2163.05.  
	However, this finding is rebuked if Applicants assert that the claimed ranges are critical.  If there is any assertion of criticality associated with the claimed ranges (such as, presented to support that the claimed range differentiates over a prior art teaching of a broader and/or overlapping range), then the values particularly recited by the claims must be explicitly supported by the original disclosure.  Since the values claimed are not explicitly supported by the original disclosure, if the values are asserted as critical, the values will be considered as containing new matter.  See MPEP 2144.05 (III)(A).  
	In order to provide compact prosecution, because it is not clear if the claimed range is critical or non-critical, alternative rejections are made over both interpretations that the claimed range is and is not critical. 
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is applicable if Applicants assert the claimed range of storage at 2oC to 6oC is critical:
Claims 1, 4-12 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require that the D-HAF is 2oC to 6oC.  There is no explicit support for this range in the original disclosure.  The original specification teaches that freshly collected amniotic fluid can be stored at 2oC to 6oC before the clarification and filtration process (See Spec Pg. 39, ln 7-9), yet the freshly collected amniotic fluid is not D-HAF.  The original specification only teaches that the sterile D-HAF can be stored at about 1oC to about 10oC, specifically at 4oC (or at -20oC, or -80oC) (Spec Pg 12, ln 5-14).  The broader range of about 1oC to about 10oC is broader than the claimed range, the value of 4oC falls within the claimed range; however the end points of a range must be contemplated to support possession of a range so specifically limited.  Thus claim 1 contains new matter.  All of claims 4-12 and 19-20 depend from claim 1 and inherit the deficiency, so are rejected on the same basis. 
It is noted Applicants point to specification page 40, lines 20-23, but this section does not refer to storage temperatures. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, requires the D-HAF to be administered as a solution.  This is understood to further define the single active step of the method to limit the form in which the D-HAF is administered to the eye of the recipient. Yet, the claim further states the solution is formed into a gel with a polysaccharide, the polysaccharide comprising alginate.  It is unclear if the D-HAF is to be administered as a solution, or as a gel, or if the solution is formed into a gel during use.  The metes and bounds of the claim cannot be determined.  Claims 4-12 and 19-20 depend from claim 1, inherit the deficiencies thereof, and are rejected on the same basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 is interpreted as requiring the sterile filtered D-HAF to be administered as a gel comprising the polysaccharide alginate. Gel is the specific formulation.
Claim 4 redefines the formulation as one of suspension, ointment, spray and/or drops. None of these further limit the formulation ‘gel’, but rather are alternative formulations.  Claim 4 does not correlate with parent claim 1, and thus fails to further limit parent claim 1. 
Claim 5 states the D-HAF is administered with an implant.  This does not correlate with parent claim 1, which requires the D-HAF be administered as a gel.  A gel is distinct than an implant.  Thus claim 5 does not correlate with parent claim 1 and thus fails to further limit parent claim 1. 
Claim 6 states the D-HAF is administered with a pharmaceutically acceptable carrier.  The gel comprising a polysaccharide (required by claim 1) is a pharmaceutically acceptable carrier.  Thus claim 6 does not further limit parent claim 1. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al (US 2008/0286378), in view of Liu et al (US 2008/0181967), and further in view of Wiegand et al (US 2006/0172944).
	Behrens et al disclose methods and compositions for treatment of ocular diseases.  The methods comprise topical administration of clarified amniotic fluid free of amniotic membrane particulate matter to the eye in a quantity sufficient to ameliorate symptoms associated with the disorder or injury.  The disorder to be treated may be injuries to the eye, such as chemical burns of the eye (e.g. alkali or acid burns, burns caused by heat), injury or irritation caused by surgical procedures such as laser surgery, corneal transplant, cataract removal, various transplant procedures, injuries or irritation caused by exposure to noxious substances such as pollutants, hazardous liquids or fumes, smoke, radiation, etc; dry eye, including dry eye related to autoimmune and/or aging; infections, including parasites, bacterial, fungal and viral infections; corneal neovascular disorder, including post-chemical burn status, immunologic diseases such as cicatricial pemphigoid and Stevens-Johnson disease, corneal neovascularization following corneal transplantation, and neovascularization post-herpes simplex infections, etc’; surface inflammation; intraocular inflammation; corneal opacity; and/or immunological reactions to corneal transplant surgery.  The amniotic fluid may be human amniotic fluid.  The composition may be in the form of eye drops or may be released from a collagen contact lens (See Behrens et al, ¶0008-0009 & 0025-0026).
Behrens et al teach the amniotic fluid which is used in their methods is free of amniotic membrane particulate matter, i.e. that it has been clarified after collection.  Techniques for clarifying amniotic membrane particulate matter from amniotic fluid include, but are not limited to, centrifugation (See Behrens et al, ¶0020).  It is submitted that “free of amniotic membrane particulate matter” will also mean the composition is free of cells, particularly when the clarification process involves centrifugation (centrifugation will be effective to remove cells along with amniotic particulate matter).
Behrens et al teach the amniotic fluid which is utilized in their methods may further be sterilized (See Behrens et al, ¶0021).
	Behrens et al teach certain substances may be further added to the amniotic fluid utilized in their methods, including antifungal, antibacterial or antiviral agents, vitamins, thickeners, salts, preservatives, colorants (See Behrens et al, ¶0022).
	Behrens et al teach the amniotic fluid that is used in the methods can be administered topical, such as in the form of a liquid, including eye drops, spray, a rinse, ointment, etc (See Behrens et al, ¶0028).  Alternatively, the amniotic fluid that is used in the methods can be administered with a solid carrier such as a contact lens that is permeated with the amniotic fluid (See Behrens et al, ¶0029).
	
The method of Behrens et al reads on the instant claims as follows:
	Regarding claim 1: The clarified amniotic fluid composition of Behrens et al which is free of particulate matter is considered to inherently read on "de-cellularized amniotic fluid … devoid of amniotic stem cells, elements of micronized membrane and chorion particles”.  This conclusion is based on the finding that amniotic stem cells, micronized membrane, and chorionic particles are all examples of ‘particulate matter’, as the composition of Behrens is free of particulate matter, the composition is necessarily free of amniotic stem cells, micronized membrane, and chorion.  Clarification processing including centrifugation, as described by Behrens et al, will be effective to remove cells and amniotic and chorionic particulate matter. The amniotic fluid can be human amniotic fluid.  The amniotic fluid may be sterilized.  Sterilization will be understood to one having ordinary skill in the art as meaning the composition is free of viable microorganisms. Thus the amniotic fluid composition of Behrens et al may be sterilized, decellularized human amniotic fluid.  Behrens et al teach administering this composition to the eye of a patient to treat, alleviate or prevent one or more symptoms associated with the eye, including, e.g. dry eye.
	Behrens et al differs from the instant invention in that Behrens et al does not teach their composition is sterile filtered.  

Liu et al disclose placental-derived or umbilical cord-derived products for use in treating eye conditions. Liu et al teach the products can be sterilized via any means known in the art, but note that sterilization methods which do not deactivate proteins or peptides are preferred.  Liu et al disclose filtration as a suitable means to achieve sterilization without deactivating proteins or peptides.  Specifically, Liu et al disclose use of a filter having a pore size of less than 0.45 microns or less than 20 nm (0.02 microns) to achieve such sterilization (See Liu et al, ¶0094).  
	
	Given that both Behrens et al and Liu et al are directed to extraembryonic tissue-derived products for production of therapeutic agents for administration to the eye of subject, they are considered to be in the same field.  Furthermore, both Behrens et al and Liu et al teach the products can be sterilized prior to use.  It would further have been part of the ordinary knowledge of one having skill in the art to have desired sterilization of biologic products prior to administration to the eye of a subject.  Behrens et al generically recite sterilization, and give gamma-irradiation as an exemplary method.  Liu et al, however, provide disclosure that sterile filtration is a more desirable method of sterilization, as it will not deactivate proteins or polypeptides contained in the therapeutic.  Thus, it would have been prima facie obvious to have selected the sterile filtration method of Liu et al (involving filtration through a filter having 0.45 micron and 0.02 micron pores) as the specific sterilization technique for use in the method of Behrens et al.  This conclusion of obviousness is based on a teaching in the prior art (Liu et al) of the desirability of using filtration methods to sterilize extraembryonic tissue-based therapeutic agents.  Thus it would have been obvious to have subject the clarified amniotic fluid of Behrens et al to filtration on 0.02 micron filter, in order to sterile the composition, prior to administration to the eye of a subject.  This will mean the composition of Behrens et al would also be “sterile filtered”.

	Behrens et al also differs from the instant invention in that, while Behrens et al teach the composition can be administered as a solution in a variety of forms, they do not specifically teach administering a solution comprising alginate (either gelled before administration or that gels in situ).

	Wiegand et al is drawn to treatment of eye conditions involving administration of an active agent that inhibits or blocks VEGF (See Weigand et al, abstract).  Wiegand et al provide a section describing pharmaceutically acceptable formulations for ophthalmologic delivery (See Wiegand et al, ¶0049-0056).  Wiegand et al teach the composition can comprise a liquid comprising the active agent in solution or suspension.  Wiegand et al teach a preferred embodiment is the composition in the form of an in situ gellable aqueous solution.  Such a composition comprises a gelling agent in a concentration effective to promote gelling upon contact with the eye or lacrimal fluid in the exterior of the eye.  Suitable gelling agents include, inter alia, alginate (See Wiegand et al, ¶0051-0052).  

	Given that both Behrens et al and Wiegand et al are directed to administration of active agents to the eye of a patient for the purpose of treating eye disorders, they are considered to be in the same field.  While Behrens et al only provide a brief list of specific ophthalmologic formulations, Behrens et al does teach that administration of the amniotic fluid can be carried out well-known method.  Wiegand et al is relied upon for more expansive disclosure of such well-known ophthalmic formulations.  Wiegand et al identify an in situ gelling formulation comprising the active agent in a gellable aqueous solution comprising alginate as a particularly preferred delivery vehicle to the eye.  Based on the teachings of Wiegand et al, it would have been prima facie obvious to have administered the sterile filtered D-HAF, rendered obvious by Behrens et al in view of Liu et al, in a solution comprising alginate to achieve in situ gelling upon administration to the eye. This conclusion of obviousness is based on a teaching in the art (Wiegand et al) of preferred ophthalmologic formulations.  One would have had a reasonable expectation of successfully administering the sterile filtered D-HAF of Behrens et al, modified by Liu et al, in such a formula because Wiegand et al provided details on how to generate such. 

	Regarding claim 4: Following the discussion of claim 1, above, in so far as the in situ gelling formulation rendered obvious by Behrens et al in view of Liu et al, in view of Wiegand et al can be considered a suspension, ointment, spray and/or drops, (given that is an aqueous solution in vitro), the composition meets the claim limitations.  
	Regarding claim 5: Following the discussion of claim 1, above, Behrens et al teach the amniotic fluid composition may be administered as part of a collagen contact lens, which reads on "administered with an implant". It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al, further in view of Wiegand et al, as part of a collagen contact lens, as taught by Behrens.
	Regarding claim 6: Following the discussion of claim 1, above, in so far as the in situ gelling formulation rendered obvious by Behrens et al in view of Liu et al, in view of Wiegand et al contains a liquid containing alginate.  The alginate containing liquid reads on a pharmaceutically acceptable carrier. 
	Regarding claims 7 and 8: Following the discussion of claim 1, above, Behrens et al teach the amniotic fluid composition may be combined with, inter alia, antifungal, antibacterial or antiviral agents, each of which read on “therapeutic agents" and specifically “anti-infective agents”.  It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al, in view of Wiegand et al in combination with one or more antifungal, antibacterial or antiviral agents necessary to achieve desired treatment, as taught by Behrens.
	Regarding claim 9: Following the discussion of claim 1, above, Behrens et al teach administering the amniotic fluid composition to patients having a variety of eye disorders, including, inter alia, dry eye diseases, ocular burs, injuries to the eye, corneal neovascular disorder, ocular blast injuries, eye infections, eye conditions due to chemical exposure (reads on drug-induced eye conditions), and inflammation of the eye. 
	Regarding claim 10: Following the discussion of claim 9 above, Behrens et al teach specifically administering the amniotic fluid composition to patients having Steven-Johnsons disease, autoimmune eye diseases, dry eye (due to any etiology), corneal neovascularization disease, and/or post-corneal transplant rejection. 
	Regarding claim 11: Following the discussion of claim 9 above, Behrens et al teach specifically administering the amniotic fluid composition to patients with burn injuries, injuries related to cataracts and diseases associated with aging (reads on age related degeneration of the eye or vision associated therewith).
	Regarding claim 12: Following the discussion of claim 9, above, Behrens et al teach specifically administering the amniotic fluid composition to patients having dry eye.
	Regarding claim 19: Following the discussion of claim 1, Behrens et al teach the eye disorder may be disorders or problems caused by eye surgeries, which meet the limitation “injury to the eye due to eye surgery”. 
Regarding claim 20: The instant specification states that filtration through a filter with a pore size of less than 0.2 microns is effective to achieve a 10-6 sterility assurance level (See instant PGPub at ¶0037); therefore, in employing the filtration method of Liu et al in the method of Behrens et al, the composition of Behrens et al would necessarily achieve “a 10-6 sterility assurance level.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/              Primary Examiner, Art Unit 1633